


110 HR 6336 IH: Cape Cod National Seashore Advisory

U.S. House of Representatives
2008-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6336
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2008
			Mr. Delahunt
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To extend the authority for the Cape Cod National
		  Seashore Advisory Commission.
	
	
		1.Short titleThis Act may be cited as the
			 Cape Cod National Seashore Advisory
			 Commission Reauthorization Act.
		2.Reauthorization
			 of advisory commissionSection
			 8(a) of Public Law 87–126 (16 U.S.C. 459b–7(a)) is amended by striking
			 2008. and inserting 2018..
		
